            Case 2:18-mc-00048 Document 40 Filed 08/05/19 Page 1 of 1 PageID #: 186

                                       District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Charleston
Date: 8/2/2019                                                                  Case Number 2:18-mc-00048
Case Style: National Union Fire vs. Southern Coal Corporation
Type of hearing Debtor Examination
Before the honorable: 25BF-Tinsley
Court Reporter Kathy Swinhart                                                   Courtroom Deputy
Attorney(s) for the Plaintiff or Government Richard F. Shearer & William L. Lorenson


Attorney(s) for the Defendant(s) Andrew L. Ellis


Law Clerk                                                                      Probation Officer
                                                       Trial Time
Other Evidentiary hearing (Specify Type Debtor Examination



                                                       Non-Trial Time




                                                         Court Time
11:00 am to 3:35 pm
Total Court Time: 4 Hours 35 Minutes Non-Trial Time/Uncontested Time


                                                    Courtroom Notes
Steven Ball, Vice President and General Counsel for Southern Coal Corporation, appeared for the Debtor Examination.

At the conclusion of the examination, the parties were ordered to engage in negotiations in an attempt to resolve this
matter and to file a status report with the Court within 30 days.
